Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  159271                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  LEONARD S. BOHN, Individually and as                                                                 Elizabeth M. Welch,
  Representative of a Class of Similarly                                                                             Justices
  Situated Persons and Entities,
                Plaintiff-Appellant,
  v                                                                SC: 159271
                                                                   COA: 339306
                                                                   Wayne CC: 15-013727-CZ
  CITY OF TAYLOR,
            Defendant-Appellee.

  _________________________________________/

        By order of September 8, 2020, the application for leave to appeal the January 29,
  2019 judgment of the Court of Appeals was held in abeyance pending the decision in
  DAART v City of Detroit (Docket No. 158852). On order of the Court, the case having
  been decided on December 11, 2020, 506 Mich 996 (2020), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2021
           b0628
                                                                              Clerk